ROGOSHESKE, Justice.*
This is an appeal from an order of the district court denying a petition for a writ of habeas corpus by Dennis D. Linehan, an inmate at Stillwater Prison, as the result of a 1965 judgment of conviction of kidnapping. We affirm.
We agree with the state and with the district court that we need not decide the propriety of the determination in 1972 to withdraw the decision to grant parole. It is clear that petitioner is not now entitled to release on that ground even if the allegations in his petition are true. This is because petitioner’s escape and commission of the crime in Michigan, in the interim, provided the parole authorities with new and independent grounds for not releasing him.
Affirmed.

 Retired Justice acting pursuant to Minn.Stat. § 2.724.